Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE VARIABLE TRUST The Eaton Vance Building 255 State Street Boston, MA 02109 Telephone: (617) 482-8260 Telecopy: (617) 338-8354 CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and Regulation S-T, Eaton Vance Variable Trust (the Registrant) (1933 Act File No. 333-44010) certifies (a) that the form of prospectus and statement of additional information dated December 15, 2006 used with respect to Eaton Vance VT Large-Cap Value Fund do not differ materially from those contained in Post-Effective Amendment No. 10 (Amendment No. 10) to the Registrants Registration Statement on Form N-1A, and (b) that Amendment No. 10 was filed electronically with the Commission (Accession No. 0000940394-06-001168) on December 15, 2006. EATON VANCE VARIABLE TRUST By: /s/ Maureen A. Gemma Maureen A. Gemma, Assistant Secretary Date: December 20, 2006 015_0331
